       Case 2:20-cv-02570-DDC-TJJ Document 1 Filed 11/11/20 Page 1 of 14




                         IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF KANSAS

MAGGIE CHIU                                   )
                                              )
               Plaintiff,                     )
                                              )
       v.                                     )      Case No.
                                              )      Div.
NEW DIRECTIONS                                )
BEHAVIORAL HEALTH, L.L.C.                     )
     Serve Resident Agent:                    )
     New Directions Behavioral                )
     Health, L.L.C.                           )
     6100 Sprint Pkwy, Suite 200              )
     Overland Park, KS 66211                  )
                                              )
               Defendant.                     )

                                          COMPLAINT

       Plaintiff Maggie Chiu, by and through her counsel of record, for her Complaint, alleges

and states as follows:

                                            PARTIES

       1.      Plaintiff Maggie Chiu (“Plaintiff”) is a resident of Johnson County, Kansas.

       2.      Defendant New Directions Behavioral Health, L.L.C. (“Defendant”) is a limited

liability company licensed to do business in Kansas and that regularly transacts business in Kansas.

Defendant can be served via its Kansas Resident Agent, at 6100 Sprint Pkwy, Suite 200, Overland

Park, Kansas 66211.

       3.      At all times relevant to this Complaint, Defendant was subject to and a covered

employer under the ADA and the FMLA.
          Case 2:20-cv-02570-DDC-TJJ Document 1 Filed 11/11/20 Page 2 of 14




          4.    All of the acts, conduct, or omissions by Defendant were performed by its agents,

representatives, managers, and employees while in the course and scope of their agency or

employment.

                                     NATURE OF ACTION

          5.    Plaintiff is a former employee of Defendant.

          6.    Plaintiff seeks relief for discrimination and retaliation she suffered with regard to

the terms and conditions of her employment with Defendant following Plaintiff’s diagnosis of

certain physical and mental impairments that resulted in her disabilities, as more fully set forth

herein.

          7.    Defendant’s discriminatory and retaliatory conduct violated Plaintiff’s rights as

protected under Title I of the Americans with Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.,

(the “ADA”), the Family and Medical Leave Act, 29 U.S.C. § 2601, et seq., (the “FMLA”), and

Kansas common law.

          8.    Together, Plaintiff seeks actual, liquidated and compensatory damages, punitive

damages, and reasonable attorney’s fees and costs as remedies for Defendant’s violations of her

rights.

                                 JURISDICTION AND VENUE

          9.    This Court has primary jurisdiction pursuant to 28 U.S.C. § 1311 because Plaintiff’s

claims are brought pursuant to federal law, more specifically, the ADA and the FMLA.

          10.   This Court has supplemental jurisdiction over Plaintiff’s Kansas tort claims, if any,

pursuant to 28 U.S.C. § 1367(c).




                                                  2
       Case 2:20-cv-02570-DDC-TJJ Document 1 Filed 11/11/20 Page 3 of 14




        11.     Venue is proper in this Court pursuant to 42 U.S.C. § 2000e-5(f)(3), 29 U.S.C. §

2601, et seq., and 28 U.S.C. § 1391, because Defendant transacts business in, and maintains a

place of business in this District.

        12.     At all times relevant herein, Defendant had over 500 employees and is therefore a

covered “employer” within the meaning of the ADA and the FMLA.

                     EXHAUSTION OF ADMINISTRATIVE REMEDIES

        13.     As a result of the unlawful employment practices alleged here, on July 13, 2020,

Plaintiff timely filed a Charge of Discrimination with the Equal Employment Opportunity

Commission (“EEOC”), which is attached as Exhibit A.

        14.     While the EEOC conducted its investigation, on July 30, 2020, Plaintiff filed an

Amended Charge of Discrimination with the EEOC, which is attached as Exhibit B.

        15.     Plaintiff’s original Charge and Amended Charge culminated into a “Notice of Right

to Sue” letter issued by the EEOC, which was mailed on August 12, 2020 and received by Plaintiff

on August 16, 2020. The letter is attached as Exhibit C.

        16.     Plaintiff is filing this suit within 90 days of Plaintiff’s receipt of the Notice of Right

to Sue letter and therefore this suit is timely filed.

        17.     Plaintiff exhausted all administrative remedies prior to filing this suit.

        18.     When relevant, Defendant’s conduct here constituted a continuing violation of

Plaintiff’s federally protected rights stated here.

                                          FACTUAL BASIS

        19.     Plaintiff Maggie Chiu is a 30 year old Asian American women, resident of Kansas,

with a Masters Degree in Clinical Social Work from the University of Kansas.




                                                      3
       Case 2:20-cv-02570-DDC-TJJ Document 1 Filed 11/11/20 Page 4 of 14




       20.     Defendant New Directions Behavioral Health is a managed care company, claiming

to manage behavioral health regarding insurance, employing over 500 employees. Defendant

claims to deliver services to over 16 million people nationwide. Defendant’s business either

approves or denies a patient’s mental health claims on all levels of care, primarily for the benefit

of insurance companies.

       21.     Plaintiff was first hired by Defendant on October 17, 2016.

       22.     From October 17, 2016 until June 17, 2020, when she was terminated, Plaintiff

served as a utilization manager.

       23.     As a utilization manager, Plaintiff’s duties were to provide utilization management

to all levels of care, including residential, inpatient, partial, and intensive outpatient. She also

implemented the Medical Necessities Criteria when authorizing care, in conjunction with

demonstrating clinical skills, to provide best care for members. Finally, she coordinated with an

interdisciplinary staff, including physicians, nurses, and clinicians, for purposes of discharge

planning and continued authorizations.

       24.     On or about September 16, 2019, Plaintiff took an eleven week absence through

FMLA, due to worsening mental health symptoms related to chronic depression and anxiety,

caused from unbearable and out-of-ordinary high case work-loads, and personal life issues.

       25.     Plaintiff was cleared by her healthcare providers to return to work and did return to

work on or about December 2, 2019.

       26.     Immediately upon returning to work, Plaintiff was burdened with a heavy

workload, which consistently was twice or three times the expected, recommended or required

case load for other employees similarly situated.




                                                 4
       Case 2:20-cv-02570-DDC-TJJ Document 1 Filed 11/11/20 Page 5 of 14




       27.     Despite making several requests to her supervisor to take into account her health

issues and to lower her case load to, at a minimum, the expected or recommended load, Plaintiff

was rebuffed and told “she would be ok” or to make sure she hit her daily quota.

       28.     Plaintiff was forced to manage approximately 20 to 30 cases per day, when the

average that other employees were expected to hit was 12 cases per day.

       29.     Plaintiff routinely was forced to work way past 5pm, and at times working until

8pm or later, or to log in over the weekend to finish non-urgent cases.

       30.     Plaintiff routinely expressed to management that she could not continue to have

such high caseloads, when it was clear that Plaintiff’s other co-workers had lists of patients that

were half of Plaintiff’s caseload.

       31.     Soon after returning to work, as a result of the unusual high workload and

Defendant’s refusal to accommodate her, Plaintiff was forced to use 8 additional PTO days, which

were days Plaintiff had in her PTO bank.

       32.     Despite Defendant’s failure to accommodate her, Plaintiff continued to work and

do her best to keep up with her higher than normal caseloads.

       33.     At some point, Plaintiff was told by some members of management to just hit her

daily quota of 12, and to let the other patients and cases slide, so upper management could see and

realize that Plaintiff’s caseload was too high. Nonetheless, Plaintiff’s caseload, not only was

unusually high (compared with her co-workers’), the large majority of her caseload, consisted of

urgent cases with a 24-hour turnaround rate. If they were not completed timely, Defendant’s own

policy required that Plaintiff be written up.




                                                5
       Case 2:20-cv-02570-DDC-TJJ Document 1 Filed 11/11/20 Page 6 of 14




       34.     The amount of urgent cases on her daily caseload were consistently above 12,

sometimes 20 or more. Plaintiff, in accordance with Defendant’s own policies, could not therefore

“let some of them slide.”

       35.     Plaintiff was also asked to document her daily cases completed, both urgent and

non-urgent cases, which Plaintiff did daily.

       36.     Throughout this time, Plaintiff’s health condition deteriorated.

       37.     On or about April 6, 2020, after a day where Plaintiff had completed 30 cases, she

informed management that she would not be in the next day, as she needed the following day for

a mental health day. Plaintiff still had available PTO hours in her bank, which she intended to use.

       38.     Plaintiff in fact took two mental health days, covered by her available PTO.

       39.     Nonetheless, upon returning to work after taking her 2 PTO days, Plaintiff was told

that she would be given a final warning, with “probable cause to fire” if she were to take any

additional time off, despite utilizing her own PTO for all her time taken off. Plaintiff was

capriciously placed on “disciplinary action through a behavioral plan.”

       40.     Plaintiff was also told that if she wished to use her remaining and available PTO,

that she would have to submit a request to Defendant two weeks in advance or she would be fired.

       41.     Plaintiff gave Defendant a note from her therapist, which indicated that Plaintiff’s

mental health was decompensating, and consequently Plaintiff needed special accommodations.

       42.     Defendant ignored the therapist’s note and did not take it into consideration.

       43.     Throughout this time, Plaintiff had continued to maintain her case load, which at

times, despite her health diagnosis, was twice or three times the expected, recommended or

required case load for other employees similarly situated.




                                                 6
       Case 2:20-cv-02570-DDC-TJJ Document 1 Filed 11/11/20 Page 7 of 14




       44.     Prior to the early April 2020 “final warning”, Plaintiff had never been given a

warning of any kind.

       45.     Following the early April 2020 “final warning”, Plaintiff was placed on a

behavioral plan. Any mistakes (even small or easily correctable) that Plaintiff could make on any

of her significantly higher than usual caseload, were kept from her for weeks, despite having

supervision meetings weekly with Plaintiff’s supervisor. These small mistakes were then brought

up by Plaintiff’s manager, where Plaintiff would be informed of small mistakes made weeks prior.

       46.     On these occasions, Plaintiff’s manager would use these alleged mistakes to

disparage Plaintiff and be verbally abusive to Plaintiff in the presence of others.

       47.     These “trap” meetings added to the stress and anguish being placed on Plaintiff,

causing her mental health to deteriorate further.

       48.     Throughout, Plaintiff’s reasonable requests for accommodation (asking that her

caseload not be twice or three times that of her co-workers) were routinely ignored.

       49.     Throughout all relevant time, Defendant was aware that Plaintiff had been

diagnosed with complex PTSD due to severe childhood trauma. Such diagnosis was given to

Plaintiff in October 2019.

       50.     Despite having this knowledge, Defendant refused to accommodate Plaintiff.

       51.     By the end of April 2020, and for much of May 2020, Plaintiff experienced a mental

health set-back that brought many of the horrifying childhood memories to return. These

memories, coupled with the work related high stress, caused Plaintiff’s mental health to fast

deteriorate.

       52.     For example, during this particular period, Plaintiff started having severe panic

attacks, sometimes having multiple attacks in a single day. Yet, throughout this arduous period,



                                                    7
        Case 2:20-cv-02570-DDC-TJJ Document 1 Filed 11/11/20 Page 8 of 14




not a single customer or client working with Plaintiff complained about the quality of her work,

her ethics, or abilities.

        53.       To cope with her panic-attacks, Plaintiff would take short breaks throughout the

day to compose herself; while continuing to meet her demands at work.

        54.       In May 2020, Plaintiff was further diagnosed with panic disorder, and started

having dissociative episodes, where amnesia occurred. These episodes would usually last for

minutes, but on two occasions, they lasted for days.

        55.       Despite these disabilities, and despite the fact that Plaintiff made reasonable

requests to Defendant to accommodate her and reduce the significantly higher caseload,,

Defendant chose to ignore Plaintiff’s requests, and instead threatened to fire her.

        56.       Due to these disabilities and the added stress placed on her by Defendant, Plaintiff

began the necessary paperwork to request unpaid leave, as Plaintiff did not want to have one of

her more serious episodes occurring while at work.

        57.       Plaintiff, as a licensed clinician, did not want to jeopardize her license for any

potential errors that her panic attacks and dissociative episodes could cause.

        58.       Plaintiff’s overall symptoms were exacerbated by the added caseload and work-

related stress.

        59.       Plaintiff was continuously plagued with panic attacks, anxiety, depression,

disassociation, suicidal thoughts, negative self-worth, hopelessness, racing thoughts, difficulty

concentrating, and memory loss.

        60.       On June 1, 2020, Plaintiff requested nine weeks time-off, due to worsening mental

health issues directly related to her substantially higher than recommended or required caseload.




                                                   8
       Case 2:20-cv-02570-DDC-TJJ Document 1 Filed 11/11/20 Page 9 of 14




       61.     Despite being aware of Plaintiff’s well documented condition, Defendant

demanded that Plaintiff provide new physicians statements and FMLA paperwork to Human

Resources by June 12, 2020.

       62.     Plaintiff complied with the request and submitted the requisite documentation and

paperwork well before the deadline of June 12, 2020, containing psychiatric and therapeutic

recommendations issued by her healthcare providers and treaters, that Plaintiff be given nine

weeks off due to her worsening symptoms.

       63.     Despite submitting the proper medical statements and requisite documentations,

Defendant told Plaintiff that her request was denied by Human Resources, and that Plaintiff needed

to return to work by June 15, 2020 with a “signed physician’s note clearing her to return to work

(even though Defendant was aware that Plaintiff’s physician had recommended the opposite), or

she would be terminated.

       64.     Plaintiff then attempted three times to request an interactive discussion with

Defendant, requesting unpaid leave as a reasonable alternative and accommodation through the

ADA.

       65.     Only after making three unsuccessful attempts and upon referencing her legal

rights, due to previous short-term disability, did Defendant granted Plaintiff an audience.

       66.     On June 16, 2020, Defendant held a skype meeting for the requested interactive

discussion. Plaintiff was then informed that Defendant had already hired two additional utilization

managers to replace Plaintiff’s caseload, and that allowing an additional 9 weeks’ leave would be

a “financial hardship” for Defendant, despite the fact that Plaintiff’s requested leave would be

without pay. Her request for unpaid leave was denied.




                                                 9
      Case 2:20-cv-02570-DDC-TJJ Document 1 Filed 11/11/20 Page 10 of 14




        67.     Plaintiff was again instructed to provide physician documentation clearing her to

promptly return to work full-time by June 18, 2020, or Plaintiff would “forfeit her position and be

terminated.”

        68.     The following day, June 17, 2020, Plaintiff informed Defendant that she would not

be able to provide the requested physician’s note, primarily because her physicians and therapists

had recommended the exact opposite. Plaintiff informed Defendant that instead, she would be

following the recommendations and treatment plan advanced by her healthcare physician and

therapists.

        69.     Consequently, Defendant acted on its earlier issued threat and terminated Plaintiff’s

employment.

        70.     When Plaintiff later attempted to apply for unemployment, however, her

application was denied because Defendant had reported Plaintiff as having “quit with no

explanation.”

        71.     Defendant’s representation was false.

        72.     As a result of Defendant’s false representation to the State Employment Agency,

Plaintiff was further harmed and refused unemployment assistance during a national pandemic.

        73.     Plaintiff was capriciously denied both FMLA and unpaid leave.

        74.     Defendant further refused to make reasonable accommodations for Plaintiff and her

well documented disabilities.

        75.     Defendant’s conduct was at variance and in violation of the ADA and FMLA.

                COUNT I – Disability Discrimination in Violation of the ADA

        76.     Plaintiff restates and incorporates all of the above paragraphs 1 through 75 of this

Complaint as though fully set forth here.



                                                 10
       Case 2:20-cv-02570-DDC-TJJ Document 1 Filed 11/11/20 Page 11 of 14




        77.     Plaintiff is a qualified individual with disabilities, first diagnosed with complex

PTSD due to severe childhood trauma in October 2019. Plaintiff was later further diagnosed with

chronic panic disorder and dissociative amnesia.

        78.     As alleged here, Plaintiff’s disabilities substantially limit one or more of Plaintiff’s

major life activities.

        79.     As alleged here, Plaintiff has a record of said disabilities and she has been perceived

by Defendant to have a disability.

        80.     Plaintiff is a disabled individual protected by the provisions of the ADA.

        81.     At all times relevant here, Plaintiff was subjected to discriminatory treatment

during the course of her employment by Defendant, by and through Defendant’s agents and

employees, on the basis of Plaintiff’s disabilities, where Defendant failed to provide Plaintiff with

reasonable accommodations and eventually terminated Plaintiff because of her disabilities.

Moreover, Defendant not only refused to accommodate Plaintiff, it burden Plaintiff with above

normal or substantially unreasonable caseload, unlike any other employee similarly situated,

causing Plaintiff’s disabilities to be exacerbated.

        82.     Defendant knew or had reason to know of the disability discrimination stated here

and failed to take prompt and effective actions to remedy the situation. On the contrary, Defendant

actively made things worse for Plaintiff, by demanding she handle twice the workload as Plaintiff’s

coworkers, further causing Plaintiff’s health and disabilities to worsen.

        83.     Plaintiff suffered adverse employment actions, including constructive or actual

discharge.




                                                  11
      Case 2:20-cv-02570-DDC-TJJ Document 1 Filed 11/11/20 Page 12 of 14




       84.     Defendant discriminated against Plaintiff with respect to the compensation, terms,

conditions, and privileges of Plaintiff’s employment on the basis of Plaintiff’s disabilities,

including constructive or actual discharge.

       85.     As a result of said actions by Defendant, Plaintiff has suffered damages.

       86.     Plaintiff has been damaged by Defendant’s illegal conduct in that she has suffered

mental and emotional distress and economic damages.

       87.     Defendant’s conduct was outrageous and showed an evil motive or reckless

indifference or conscious disregard for Plaintiff’s rights and therefore, punitive damages are

warranted against Defendant to punish and deter it from such conduct.

       WHEREFORE, Plaintiff Maggie Chiu prays for judgment against Defendant New

Directions Behavioral Health, L.L.C., for her compensatory and punitive damages in an amount

in excess of $75,000 that is fair and reasonable, including but not limited to, lost income, fringe

benefits, costs, attorney’s fees, and any and all other relief available pursuant to the ADA, as well

as other relief this Court may deem just and proper.

                COUNT II – Failure to Accommodate in Violation of the ADA

       88.     Plaintiff restates and incorporates all of the above paragraphs 1 through 87 of this

Complaint as though fully set forth here.

       89.     Plaintiff is a qualified individual with disabilities.

       90.     Defendant had notice of Plaintiff’s disabilities.

       91.     With reasonable accommodations, which included but were not limited to giving

Plaintiff a lighter workload, Plaintiff could perform the essential functions of her position.

       92.     Defendant refused to make any accommodations.




                                                  12
      Case 2:20-cv-02570-DDC-TJJ Document 1 Filed 11/11/20 Page 13 of 14




       93.     Plaintiff has been damaged by Defendant’s illegal conduct in that she has suffered

damages, including economic damages and mental and emotional distress.

       94.     Defendant’s conduct was outrageous and showed an evil motive or reckless

indifference or conscious disregard for Plaintiff’s rights and therefore, punitive damages are

warranted against Defendant to punish and deter it from such conduct.

       WHEREFORE, Plaintiff Maggie Chiu prays for judgment against Defendant New

Directions Behavioral Health, L.L.C., for her compensatory and punitive damages in an amount

in excess of $75,000 that is fair and reasonable, including but not limited to, lost income, fringe

benefits, costs, attorney’s fees, and any and all other relief available pursuant to the ADA, as well

as other relief this Court may deem just and proper.

                       COUNT III – FMLA Retaliation/Discrimination

       95.     Plaintiff restates and incorporates all of the above paragraphs 1 through 94 of this

Complaint as though fully set forth here.

       96.     Plaintiff gave notice of her need for leave pursuant to the FMLA.

       97.     Plaintiff utilized leave pursuant to the FMLA.

       98.     Plaintiff exercised her rights pursuant to the FMLA, thereby engaging in protected

activity under the FMLA.

       99.     At all times relevant hereto and as alleged here and above, Defendant took

materially adverse employment actions against Plaintiff, including constructive or actual

discharge. Said adverse treatment of Plaintiff occurred during the time frame that Plaintiff

requested and/or utilized FMLA leave.

       100.    Defendant’s treatment of Plaintiff and adverse employment actions against Plaintiff

occurred because Plaintiff engaged in protected activity under the FMLA.



                                                 13
      Case 2:20-cv-02570-DDC-TJJ Document 1 Filed 11/11/20 Page 14 of 14




        101.    Said conduct on the part of Defendant was discriminatory and retaliatory under the

FMLA.

        102.    Plaintiff has been damaged by Defendant’s illegal conduct in that she has suffered

economic damages.

        103.    Defendant’s conduct were willful and taken in bad faith and therefore liquidated

damages are warranted against Defendant to punish and deter it from such conduct.

        WHEREFORE, Plaintiff Maggie Chiu prays for judgment against Defendant New

Directions Behavioral Health, L.L.C., for her compensatory and liquidated damages in an amount

that is fair and reasonable, including but not limited to, lost income, fringe benefits, costs,

attorney’s fees, and any and all other relief available pursuant to the FMLA, as well as other relief

this Court may deem just and proper.

                                   DEMAND FOR JURY TRIAL

        Plaintiff hereby demands a jury trial on all causes of action and claims with respect to

which Plaintiff has a right to a jury trial.

                             DESIGNATION OF PLACE OF TRIAL

        Plaintiff hereby designates Kansas City, Kansas as the place of trial in this case.

Dated: September 17, 2020                             Respectfully submitted,



                                                      ____________________________________
                                                      Marcos A. Barbosa            KS #22015
                                                      MABLAW-KC
                                                      4707 Roe Pkwy, Suite 100
                                                      Roeland Park, KS 66205
                                                      Telephone:    (816) 499-8800
                                                      Facsimile:    (816) 499-8801
                                                      marcos.barbosa@mablawkc.com
                                                      ATTORNEY FOR PLAINTIFF



                                                 14
